Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application, Amendments, and/or Claims
Applicant's amendment filed on 10/29/2021 has been entered. Claims 214,227, 239, 241-243, 245, 253, 255-256, 259, 265-267, and 323-327 are pending. Claims 214,227, 239, 241-243, 245, 253, 255-256, 259, and 265-267 are currently under consideration. Claims 323-327 are withdrawn from consideration as being drawn to a non-elected species. It is noted that Applicant elected the following species of (i) ALK1 polypeptide of SEQ ID NO: 15 and (ii) endoglin polypeptide of SEQ ID NO: 502 in the reply filed on 04/06/2021. 

Withdrawn Objections and/or Rejections
The rejection of claims 245 and 253 under 35 U.S.C. 112(b) is withdrawn in view of amended claims. 
The rejections of claim 1 set forth in the previous office action mailed on 04/29/2021 is made moot by cancellation of the claim.

Information Disclosure Statement
The information disclosure statement filed on 10/29/2021 has been considered by the Examiner and an initialed copy of the form PTO-1449 is attached to the office action.


Claim Rejections under 35 USC § 112 (a)

(i). The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

(ii). Claims 214,227, 239, 241-243, 245, 253, 255-256, 259, and 265-267 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. The basis for the rejection is set forth in the previous office action mailed on 04/29/2021.

Applicant argues that Applicant has amended claim 214 to specify a recombinant heteromultimer consisting of an ALK1-Fc fusion protein and an endoglin-Fc fusion protein. The claim further specifies the amino acid sequence of an ALK1 polypeptide of the ALK1-Fc fusion protein. Applicant has amended the remaining claims to include additional structural features. Applicant argues that with these amendments, the structural and functional features of the recombinant heteromultimer specified in claim 214, as well as the claims that depend therefrom, are well defined. Applicant argues that with regard to the amended claims, the skilled worker would have at once appreciated that the technical effects emerging from the teachings of the instant application are much broader than the specific variant polypeptides exemplified. Applicant argues that the skilled worker would not need to perform any undue experimentation to generate other heteromultimer variants 

Applicant’s argument has been fully considered but is not deemed to be persuasive for the following reason. First, the rejection under 35 U.S.C. 112(a) for written description requires that applicant was in possess of the claimed invention at the time the application was filed. Second, the amended claims recite a partial structural limitation for the claimed recombinant heteromultimer in the form of sequence similarity without a functional activity for the variants of ALK1 and endoflin polyeptides.  

For each claim drawn to a genus,  MPEP §2163 II.A.3(a) ii) (page 2100-189) states, “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406”. In the instant case, the specification discloses an ALK1 precursor protein set forth in SEQ ID NO: 14, the mature extracellular ALK1 polypeptide set forth in SEQ ID NO: 15 (page 368-369). The specification also discloses a human endoglin isoform 1 precursor protein sequence set forth in SEQ ID NO: 501, the mature extracellular endoglin polypeptide sequence (isoform) set forth in SEQ ID NO: 502 

Claim Rejections under 35 USC § 103(a)
(i). The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

(ii). Claims 214, 227, 239, 241-243, 245, 253, 255, 256, 259, and 265-267 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cunha et al. (Blood 117(26):6999-7006, 2011) and Castonguay et al. (J. Biol. Chem.  286 (34): 30034 –30046, 2011).in view of US 8,158,584 B2 (Apr. 17, 2012) and US 2015/0202260 A1 (Jul. 23, 2015). 

Cunha et al. teach a heteromultimer comprising an ALK1 polypeptide and a coreceptor endoglin polypeptide (page 7000, left column, Figure 1). The heteromultimer binds to BMP9 (Figure 1).

Castonguay et al. teach a recombinant heteromultimer comprising mALK1-mFc and hEngECD-hFc26-359 (Fig. 5B, insert; page 30041, right column) and a heteromultimer comprisinghALK1-hFc and mEngECD-mFc27-581 (page 30042, left column; Supplementary Figure S3). 


US 8,158,584 B2 teaches an ALK1 polypeptide comprising the amino acid sequence of SEQ ID NO: 15 (Figures 1 and 3; see sequence alignment A below). US 8,158,584 B2 also teaches an ALK-1-Fc fusion protein (Figure 3). The Fc is derived from IgG (page 22, lines 29-56). The ALK-1-Fc fusion protein comprises a linker between human ALK1 protein and an IgG1 Fc region (Figure 3).

US 2015/0202260 A1 teaches a human endoglin polypeptide comprising the amino acid sequence of SEQ ID NO: 502 (Figure 9; see sequence alignment B below) and a fusion protein comprising the endoglin polypeptide and a human IgG Fc domain (see, e.g., Figures 11-13, and 15). The human IgG1 Fc fusion protein comprises a linker TG (Figure 13; in bold) or TGGG (Figure 15; in bold).

It would have been obvious for one skilled in the art to make a recombinant heteromultimer comprising an ALK1-Fc fusion protein comprising the ALK1 polypeptide taught by US 8,158,584 B2 and an endoglin-Fc fusion protein comprising endoglin polypeptide taught by US 2015/0202260 A1 in a host cell, such as a CHO cell and a composition comprising the heteromultimer with a reasonable expectation of success. One would have been motivated to do so because such a recombinant heteromultimer 

A. ALK1 polypeptide sequence alignment

    PNG
    media_image1.png
    796
    822
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    353
    744
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    833
    747
    media_image3.png
    Greyscale


Applicant argues that the amended claims are directed to a recombinant heteromultimer consisting of an ALK1-Fc fusion protein and an endoglin-Fc fusion protein. As set forth above, the claim further specifies the amino acid sequence of an ALK1 polypeptide of the ALK1-Fc fusion protein. In contrast, none of the references, alone or in combination, teaches or suggests a recombinant heteromultimer, let alone a recombinant heteromultimer consisting of an ALK1-Fc fusion protein and an endoglin-Fc fusion protein as claimed herein.

Applicant’s argument has been fully considered but is not deemed to be persuasive because Cunha et al. teach endoglin acts as a coreceptor of ALK1 and forms a heteromultimer with an ALK1 polypeptide (page 7000, left column, Figure 1), whereas Castonguay et al. teach a recombinant heteromultimer comprising mALK1-mFc and hEngECD-hFc26-359 (Fig. 5B, insert; page 30041, right column) and a heteromultimer comprising hALK1-hFc and mEngECD-mFc27-581 (page 30042, left column; Supplementary Figure S3).

Claim Objections
Claims 214 and 227 are objected to because they use the language “e.g.”. Appropriate correction is required.

Conclusion
No claims are allowed.  	
Advisory Information
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        December 21, 2021